DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “a hardware abstraction layer having an input coupled to said output of said function library for receiving said at least one instruction, and an output for providing a plurality of signals to cause a non-volatile memory to execute said at least one instruction, wherein said non-volatile memory comprises a plurality of sectors, in which the nonvolatile memory driver uses a first portion of said plurality of sectors as an application visible memory, and a second portion of said plurality of sectors is used for another purpose; wherein the non-volatile memory driver maintains said non-volatile memory as a circular buffer within said application visible memory using a bottom sector pointer and a next location pointer; and wherein when said selected native function call is a resizing command, said function library adjusts said circular buffer selectively according to whether said resizing command increases or decreases said application visible memory”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 5 in the instant application is the combination with the inclusion in these claims that “a hardware abstraction layer having an input coupled to said output of said function library for receiving said at least one instruction, and an output for providing a plurality of signals to cause a non-volatile memory to execute said at least one instruction, wherein the non-volatile memory driver maintains said non-volatile memory as a circular buffer using a bottom sector pointer and a next location pointer; and wherein in response to a write counter command, the non-volatile memory driver selectively creates a new counter object in said non-volatile memory using said next location pointer, wherein said new counter object includes a counter base and a plurality of increment locations”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 12 in the instant application is the combination with the inclusion in these claims that “providing at least one instruction in response to said selected native function call; providing a plurality of signals to cause a non-volatile memory to execute said at least one instruction; maintaining said non-volatile memory as a circular buffer using a bottom sector pointer and a next location pointer; and when said selected native function call is a resizing command generated from a corresponding command from an application layer, performing one of increasing and decreasing a size of a user-visible portion of said non-volatile memory according to said resizing command”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 18 in the instant application is the combination with the inclusion in these claims that “providing at least one instruction in response to said selected native function call; providing a plurality of signals to cause a non-volatile memory to execute said at least one instruction; maintaining said non-volatile memory as a circular buffer using a bottom sector pointer and a next location pointer; and in response to a write counter command, selectively creating a new counter object in said non-volatile memory using said next location pointer, wherein said new counter object includes a counter base and a plurality of increment locations”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135